DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hall on 08/18/2022.

The application has been amended as follows:
Claim 1 is amended to clarify that the cut tubular web liner is attached to blank, such that the amended claim reads as follows:
A method of forming attached blanks, the method comprising: 
moving a blank in a machine direction on a blank conveyor; 
forming a tubular web while moving a first web of material and a second web of material in the machine direction, the forming the tubular web comprising at least partially sealing at least a portion of the first web and the second web together to form a sealed margin of the tubular web; 
forming a hem by folding the sealed margin into face-to-face contact with a surface of the tubular web after the forming the tubular web; 
forming a liner by cutting the tubular web; 
forming an attached blank by attaching the cut liner to the blank; and 
moving the attached blank in the machine direction on the blank conveyor.

Claim 19 is amended to clarify that the cut tubular web liner is attached to blank, such that the amended claim reads as follows:
A system for forming attached blanks, the system comprising: 
a blank conveyor moving a blank in a machine direction to an attachment station; 
a liner-forming assembly moving a first web and a second web in the machine direction, the liner-forming assembly comprising: 
a sealing station forming the first web and the second web into a tubular web, the sealing station comprising a sealer that at least partially engages the first web and the second web to at least partially seal at least a portion of the first web and the second web together to form a sealed margin of the tubular web;4WBD (US) 55815894vlResponse to Office ActionAtty. Docket No. R029 19270US.1 
Title: Method and System for Forming PackagesApplication No.: 16/504,730a folding station downstream from the sealing station, the folding station forming a hem in the tubular web by folding the sealed margin into face-to-face contact with a surface of the tubular web after the sealing station forms the tubular web; 
a cutting station that receives the tubular web and comprises cutting features cutting the tubular web to form a liner; and 
an attachment station receiving the cut liner and the blank and attaching the cut liner to the blank to form an attached blank, the blank conveyor moving the attached blank in the machine direction.

Allowable Subject Matter
Claims 1, 3-19, & 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 19, the prior art fails to disclose or make obvious the claimed combination including the following features:
Walsh (US 2017/0015079 A1) teaches a method for attaching a liner to a blank comprising unrolling a web of material (#101), forming a tubular web from the material (Fig 11), attaching the liner to a blank (#10), and separating the liner from the tubular web of material (#101). However, Walsh does not specifically teach forming a hem by folding the sealed margin into face-to-face contact with a  surface of the tubular web, or attaching the cut liner to the blank, as is claimed in claims 1 and 19.
Endou (US 2014/0045666 A1) teaches an apparatus for making a bag (#P) from a web of material (#F), and forming seals in the web of material (#171). However, it would not have been obvious for one of ordinary skill in the art to modify Walsh ‘079 to incorporate the teachings of Endou since there is no readily apparent way to incorporate two webs of material into the method disclosed by Walsh ‘079. Further, Endou does not specifically teach forming a hem by folding the sealed margin into face-to-face contact with a  surface of the tubular web, or attaching the cut liner to the blank, as is claimed in claims 1 and 19.
Walsh (US 2014/0128235 A1) teaches a method for manufacturing bags having reinforced elements (See abstract & Fig 2) comprising unrolling a web of material (#M), sealing the web of material along a side thereof (#39), and folding the sealed edge along the surface of the bag (via #41). However, it would not have been obvious for one of ordinary skill in the art to modify Walsh ‘079 to incorporate the teachings of Walsh ‘235 since there is no readily apparent way to incorporate the roller (#41) for folding the sealed edge onto the surface of the bag into the method disclosed by Walsh ‘079, since the method of Walsh ‘079 seals the web along a side surface, and not along the middle. Further, Walsh ‘235 does not specifically teach forming a hem by folding the sealed margin into face-to-face contact with a  surface of the tubular web, or attaching the cut liner to the blank, as is claimed in claims 1 and 19.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 3-18 & 21-35, they are allowed as depending from claim 1 & 19, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731      
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                                                                                                                                                                                                                          
--